Order reversed upon the law, with ten dollars costs and disbursements, and motion to dismiss complaint denied, with ten dollars costs, with leave to defendant to answer within twenty days upon payment of costs. We think the complaint states a good cause of action in equity. The defendant as assignee of the second mortgage took it subject to the equities existing between the original parties, and plaintiff is entitled to the same relief against this defendant as against the Majestic Homesite Company [ante, p. 805],
Kelly, P. J., Jayeox, Kelby, Young and Kapper, JJ., concur.